 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

sees eee ee eee ee ee ee re el el er ee eee ei et err Ee ei el ee eK xX
MARK COX, :
Plaintiff, :
: ORDER

-against- :

: 17 Civ. 6081 (GBD)
GERMAN KITCHEN CENTER LLC et al., ;
Defendants. :
=e ee ewe ewe ee ee ew ee eee ee hl hr Eh hh EE ew xX

GEORGE B. DANIELS, United States District Judge:

The April 22, 2020 conference is adjourned to July 8, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
